Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 12/16/2021 amendment/responses in the application of KO et al. for “METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING SIGNAL BETWEEN USER EQUIPMENT AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM” filed 07/10/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-10 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIAO (US 2018/0279388 A1), hereinafter MIAO.
Regarding claim 1, MIAO discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (UE receive the SS/PBCH signal from eNB, see figure 9); 

performing synchronization with a base station (BS) based on the index of the SS/PBCH block (inherent feature: the UE perform synchronization with eNB based on the synchronization signal, see figures 9-11) wherein the DM-RS sequence for the PBCH is initialized in a unit of the SS/PBCH block sequence (the DM RS for PBCH is initialized in a unit of the SS/PBCH RB, see figures 4-7). 

Regarding claim 6, MIAO discloses a user equipment (UE) operating in a wireless communication system, the UE comprising: 
a transmitter; a receiver; a processor; and a memory operably coupled to the processor and storing instructions which, when executed, cause the processor to perform a specific operation, wherein the specific operation includes: 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (UE receive the SS/PBCH signal from eNB, see figure 9); 
determining an index of the SS/PBCH block based on a combination of the DM-RS sequence for the PBCH and information included in the PBCH (the SS and PBCH with DMRS RB and the PBCH with DMRS RB may correspond to a PBCH subblock index which may represent the number of the PBCH subblock within a PBCH 
performing synchronization with a base station (BS) based on the index of the SS/PBCH block (inherent feature: the UE perform synchronization with eNB based on the synchronization signal, see figures 9-11) wherein the DM-RS sequence for the PBCH is initialized in a unit of the SS/PBCH block sequence (the DM RS for PBCH is initialized in a unit of the SS/PBCH RB, see figures 4-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIAO in view of LEE et al. (US 2011/0235743 A1), hereinafter LEE.
Regarding claims 2-3, 7-8, MIAO fails to discloses the SS/PBCH block comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) or obtaining time synchronization and a cell identifier (ID) based on the PSS and SSS. 
In the same field of endeavor, LEE disclose if a UE is powered on or enters a new cell, it performs initial cell search such as synchronization with a BS. For the initial cell search, the UE receives a PSS and an SSS from the BS, establishes synchronization with the BS, and obtains information such as a cell identity (ID). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LEE’s teaching the network taught by MIAO for accurately measuring channels and interference by the receiver and transmitting the measured results to the transmitter so the devices may be able to properly communicate each other in the wireless network. 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIAO in view of FAKOORIAN et al. (US 2017/0230156 A1), hereinafter FAKOORIAN.
Regarding claims 5 and 10, MIAO fails to disclose that a Gold sequence is used as the DM-RS sequence.
In the same field of endeavor, FAKOORIAN discloses using PN or Gold sequence in DM-RS sequence in a wireless communication network (see abstract, ¶ 0092). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to implement FAKOORIAN’s teaching in the network/system taught by MIAO in order take advantage of widely used method for sequencing in wireless communication network. 

Allowable Subject Matter
Claims 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                   /BOB A PHUNKULH/Primary Examiner, Art Unit 2412